               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

Helena Munson,

                       Plaintiff,
                                     Case No. 18-10850
v.
                                     Judith E. Levy
Commissioner of Social Security,     United States District Judge

                       Defendant.    Mag. Judge David R. Grand

________________________________/

        OPINION AND ORDER ADOPTING REPORT AND
           RECOMMENDATION [24] AND DENYING
               PLAINTIFF’S OBJECTIONS [28]

     Before the Court is Magistrate Judge David R. Grand’s Report and

Recommendation (“R&R”) (ECF No. 24) recommending that the Court

grant Defendant Commissioner of Social Security’s (the “Government”)

motion for summary judgment (ECF No. 23), deny Plaintiff Helena

Munson’s motion for summary judgment (ECF No. 21), and affirm the

Administrative Law Judge’s (“ALJ”) decision. Munson submitted four

objections to the R&R (ECF No. 28), and the Government responded.

(ECF No. 31.) For the reasons set forth below, Munson’s objections are

overruled, and the R&R is adopted in full.
     I.     Background

     The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The factual and

procedural background from the R&R are incorporated as if fully set forth

herein.

     II.    Legal Standard

     A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties    to   specify   the   part   of   the   order,   proposed   findings,

recommendations, or report to which [the party] objects and to state the

basis for the objection.” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018) (internal citations omitted). Objections that

restate arguments already presented to a magistrate judge are improper,

Coleman-Bey v. Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing

Brumley v. Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that




                                        2
dispute the general correctness of the report and recommendation. Miller

v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

     Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); see also Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, Munson’s objections must be adequately clear

and specific so that the Court can squarely address them on the merits.

See Pearce, 893 F. 3d at 346.

     The Supreme Court recently addressed the standard the district

court must apply when conducting its de novo review. In Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019), the Court explained that the

phrase “substantial evidence” is a “term of art.” Id. (internal citations

omitted). “Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains ‘sufficien[t]

evidence’ to support the agency’s factual determinations.” Id. (internal

citations omitted). “And whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.


                                    3
Substantial evidence . . . is ‘more than a mere scintilla.’” Id. (internal

citations omitted). Specifically, “[i]t means—and means only—'such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Id. (internal citations omitted).

     III. Analysis

        A. Objection 1

     In her first objection, Munson argues that “[t]he Magistrate Judge

incorrectly stated that plaintiff challenges the ALJ’s finding that she

engaged in SGA [Substantial Gainful Activity] in 2011.” (ECF No. 28,

PageID.1663 (citation omitted).) The applicable regulation provides that

a disability is determined through the application of a five-step

sequential analysis. See 42 U.S.C. §§ 423(d)(1)(A); 1382c(a)(3)(A). In step

one, the ALJ must determine whether the claimant is currently engaged

in substantial gainful activity (“SGA”). Id.; and see Heston v. Comm’r of

Soc. Sec., 245 F.3d 528 (6th Cir. 2001) (citing 20 C.F.R. § 404.1520).

     As set forth in the R&R, this case has a lengthy procedural history

and has resulted in four ALJ hearings. The first was before ALJ Daniel

Dadabo, the second and third were before ALJ Richard Sasena, and the

most recent was before ALJ Anthony Smereka. (Tr. 69–80; 620; 1340;


                                     4
1365–1417.) In Munson’s motion for summary judgment, she addresses

decisions from ALJ Dadabo and ALJ Sanesa, who both found that

Munson did not engage in SGA during the relevant time period. (ECF

No. 21, PageID.1566.) She contrasts these rulings with ALJ Smereka’s

finding that she did engage in SGA during the relevant time period. (Id.)

     In essence, Munson argues that the Magistrate Judge was incorrect

in his interpretation of the issues presented in her memorandum in

support of her motion for summary judgment. Yet, she does not appear

to seek de novo review by this Court—indeed, she did not want this issue

analyzed by the Magistrate Judge in the first place.

     The relief sought by Munson regarding SGA is vague and the

Magistrate Judge’s interpretation of her motion for summary judgment

was reasonable. Thus, Munson’s first objection is overruled.

        B. Objection 2

     Munson’s second objection is also vague. She states, “[t]he

Magistrate Judge erred in apparently agreeing with the ALJ and the

Magistrate Judge that Helena Munson’s mental impairment did not meet

the criteria of Listing 12.05(b).” (ECF No. 28, PageID.1666.) It is unclear




                                    5
which issues regarding her second objection Munson wants the Court to

address, and which issues were set forth merely as background.

     Regardless, the Court understands Munson’s second objection as

arguing that ALJ Smereka should have found that she met the Social

Security Administration’s criteria for listed impairment 12.05(B)

(“Listing 12.05(B)”) for an intellectual disorder. This is essentially the

same argument Munson made before the Magistrate Judge in her motion

for summary judgment, and she does not point to a legal error that

warrants review. See Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001);

see also Miller, 50 F.3d at 380. Accordingly, Munson’s second objection is

overruled as an improper objection.

     Even so, the Magistrate Judge correctly found that ALJ Smereka’s

decision regarding Listing 12.05(B) is supported by substantial evidence.

For a claimant to meet the criteria of Listing 12.05(B), she must

demonstrate the following:

     1. Significantly subaverage general intellectual functioning
     evidenced by . . . :
       a. A full scale (or comparable) IQ score of 70 or below on an
       individually administered standardized test of general
       intelligence; . . . and



                                      6
      2. Significant deficits in adaptive functioning currently
      manifested by extreme limitation of one, or marked limitation of
      two, of the following areas of mental functioning:
        a. Understand, remember, or apply information (see 12.00E1);
        or
        b. Interact with others (see 12.00E2); or
        c. Concentrate, persist, or maintain pace (see 12.00E3); or
        d. Adapt or manage oneself (see 12.00E4); and

      3. The evidence about your current intellectual and adaptive
      functioning and about the history of your disorder demonstrates
      or supports the conclusion that the disorder began prior to your
      attainment of age 22.
20 C.F.R. Pt. 404, Subpt. P. App. 1, § 12.05(B).

      ALJ Smereka found that Munson met the first criteria for Listing

12.05(B). He ruled that “there are IQ scores that fall within the range

required by the listing.”1 (Tr. 571.) However, he found that she did not

meet either the second or third criteria. (Id.)

      In making his decision, ALJ Smereka thoroughly analyzed the

evidence, including Munson’s school records, which indicate that she was

“socially promoted,” but the records did not provide “any additional

evidence that she was functioning in the range required by listing 12.05.”


      1   This ruling was favorable to Munson despite ALJ Smereka’s comment that
“[i]t is uncontroverted that the clamant has a cognitive disorder; however, her level
of functioning throughout her adult life indicates someone who is functioning at a
higher level than the IQ scores indicate.” (Tr. 569.)
                                         7
(Tr. 571.) He also pointed to Munson’s ability to “raise children and

grandchildren, hold employment, and live independently” as indicators

that she did not suffer from the diminished degree of adaptive

functioning or extreme limitations required for Listing 12.05(B) to apply.

(Id.)

        ALJ Smereka considered a 2005 opinion of Dr. Rom Kriauciunas, a

state agency consultant, where he indicated that Munson’s “vocational

and interpersonal history reflects higher cognitive functioning within the

measured IQ scores.” (Id.) He also addressed the testimony of Dr. Kent

Layton, a medical expert witness, who testified at the hearing that

Munson suffers from dyslexia, an affective disorder, and a cognitive

disorder. Dr. Layton opined that Munson did not meet the listing of 12.05.

(Tr. 1371.) ALJ Smereka gave “great weight” to Dr. Kriauciunas and Dr.

Kent Layton’s opinions. (Tr. 571.)

        He also evaluated Munson’s credibility during her testimony at the

hearing and found that her “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely

consistent with the evidence.” (Tr. 572.) Accordingly, ALJ Smereka’s




                                     8
decision that Munson does not meet Listing 12.05(B) is supported by

substantial evidence.

     Munson argues that ALJ Smereka should have addressed “other

opinions, which were favorable and consistent with the opinion of Dr.

Elaine Tripi” such as the opinion of Dr. Nicholas J. Bodoin, which she

argues would support a finding that she meets the criteria of Listing

12.05(B). (ECF No. 28, PageID.1667.) Dr. Bodin evaluated Munson in

2005, and noted that she “displays moderate to severe impairment with

regard to all assessed cognitive skills.” (Tr. 428.) But there is no

requirement that either the ALJ or this Court discuss every piece of

evidence in the administrative record. See Kornecky v. Comm’r of Soc.

Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (“[A]n ALJ can consider all

evidence without directly addressing in his written decision every piece

of evidence submitted by a party.”) (internal quotations omitted). If the

ALJ’s decision is supported by substantial evidence, “it must be affirmed

even if the reviewing court would decide the matter differently and even

if substantial evidence also supports the opposite conclusion.” Cutlip v.

Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)




                                   9
(internal citations omitted). Accordingly, Munson’s objection has no

merit.

         C. Objection 3

      Munson’s third objection regards her explanation as to why she did

not seek mental health treatment before her last insured date. (ECF No.

28.) This objection boils down to a disagreement with the ALJ’s credibility

ruling. ALJ Smereka’s decision is as follows:

      Regarding the claimant’s failure to seek treatment for her
      mental health conditions, I find no good cause for the claimant
      not to have pursued treatment prior to her date last insured. She
      testified that she was covered by health insurance while she was
      working as a [certified assistant nurse] CAN and subsequently
      covered by the State of Michigan Medicaid program since 2000.
      Her testimony that she did not know she had a problem and did
      not know where to get help is given little weight as the claimant
      has proven not reliable on so many other issues.

(Tr. 570.)

      The ALJ’s credibility ruling will not be overturned. When a court

evaluates whether substantial evidence supports the ALJ’s decision, the

court does “not try the case de novo, resolve conflicts in evidence or decide

questions of credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir.

2007) (emphasis added). As the Sixth Circuit has held, “the ALJ’s

opportunity to observe the demeanor of the claimant ‘is invaluable, and
                                     10
should not be discarded lightly.’” Kirk v. Sec’y of Health & Human Servs.,

667 F.2d 524, 538 (6th Cir. 1981) (quoting Beavers v. Sec’y of Health, Ed.

& Welfare, 577 F.2d 383, 387 (6th Cir. 1978)). Thus, an ALJ’s credibility

determination will not be disturbed “absent [a] compelling reason.”

Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001). Munson’s

disagreement with the ALJ’s ruling is not a “compelling reason.”

     Here, ALJ Smereka provided a detailed, thorough, and fair

discussion of the record evidence. He was in the best position to evaluate

Munson’s credibility after having observed her demeanor at the hearing.

His finding that her testimony was “not well supported by the objective

medical evidence in the record and therefore is not entitled to controlling

weight” will not be disturbed. (Tr. 574.) The ALJ’s analysis is supported

by substantial evidence, and Munson’s objection is overruled.

     D.   Objection 4

     Munson’s fourth objection relates to ALJ Smereka’s finding

regarding her residual functional capacity (“RFC”). (ECF No. 28,

PageID.1690.) An ALJ must make an RFC determination before reaching

step four of the five-step sequential analysis for determining whether an

individual is disabled. See 20 C.F.R. §§404.1520(e); 416.920(e). Here, the


                                    11
ALJ found, after considering “all symptoms and the extent to which these

symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence,” that, “since January 31, 2004,

[Munson] has the residual functional capacity to perform sedentary

work” with the following restrictions:

     [N]o hazards including work at unprotected heights or around
     dangerous moving machinery; no climbing of ladders, ropes, or
     scaffolds; no driving in the course of employment; no more than
     moderate exposure to dust, fumes, odors, humidity or wetness
     and no temperature extremes; the ability for but a restriction to
     unskilled, simple, routine and repetitive work with little or no
     change in venue or judgment; no work with the general public;
     no more than occasional contact with supervisors or co-workers;
     no fast production pace work where the pace is set by others and
     limited reading ability although she can read a checklist and can
     learn by demonstration.

(ECF No. 13-5, PageID.611.)

     Munson argues that this RFC decision—in particular, that she have

no more than moderate exposure to dust, fumes, odors, humidity or

wetness and no exposure to temperature extremes—did not properly

account for her asthma. Instead, she argues that the ALJ should have

concluded that she avoid these conditions entirely. (ECF No. 28,

PageID.1691–93.)


                                   12
     Munson made an identical argument in her motion for summary

judgment. (ECF No. 21, PageID.1587–88.) Therefore, this is not a proper

objection. “The Court is not obligated to reassess the identical arguments

presented before the Magistrate Judge with no identification of error in

the Magistrate Judge's recommendation.” Pearson v. Comm’r of Soc. Sec.,

No. 15-14031, 2017 U.S. Dist. LEXIS 48379, at *7 (E.D. Mich. Mar. 31,

2017) (citing Owens, 2013 WL 1304470, at *3 (“Plaintiff's objections are

merely recitations of the identical arguments that were before the

magistrate judge. This Court is not obligated to address objections made

in this form because the objections fail to identify the specific errors in

the magistrate judge's proposed recommendations.”); Davis v. Caruso,

No. 07-10115, 2008 WL 540818, at *2 (E.D. Mich. Feb. 25, 2008) (denying

an objection to an R&R where Plaintiff "merely rehashes his arguments"

made before the Magistrate Judge).

     Regardless, a careful review of the record shows that the ALJ’s RFC

decision was supported by substantial evidence. Munson’s medical

records indicate a diagnosis of asthma by Dr. Clarence McRipley on

October 19, 2004. (Tr. 495.) They also indicate that on April 23, 2005, Dr.

Daniel Ross concluded that Munson had asthma “for approximately the


                                    13
last 13 years.” (Tr. 416.) She exhibited “expiratory wheezes on exam.”

(Id.) In his 2005 summary, he notes that “[s]he did smoke for

approximately 10 years and quit two years ago.” (Tr. 412.) He also noted

that her primary limitation due to her asthma is “ambulating long

distances.” (Id.) Another medical consultant, Byong-Du Choi, indicated

on May 24, 2005 that she smoked one pack of cigarettes per day for more

than 20 years (Tr. 419), and Dr. Choi concluded that she could have

unlimited exposure to extreme cold, extreme heat, wetness, and

humidity, but to “avoid even moderate exposure” to “fumes, odors, dusts,

gases, poor ventilation, etc.” (Tr. 421.)

      At a July 31, 2009 appointment with Dr. E. Montasir, he indicated

that Munson “has significant asthma and apparently it seems to flare up

due to infections and certain smells and fumes. The patient reports

hospitalizations over 24 hours about once a year, usually two to three

days at a time, never had intubation.” (Tr. 535.) However, he also noted,

“[s]moking also affects her asthma. The patient is on adequate and

appropriate treatment.” (Id.) Dr. Montasir also filled out a medical source

statement of ability to do work-related activities form for Munson, and




                                     14
indicated, “p[atient] [illegible] chr[onic] bronchial asthma affected & can

be triggered by humidity[,] fumes[,] odors[,] or cold.” (Tr. 540.)

     At her hearing before the ALJ on December 3, 2015, Munson

testified that she left a job as a certified nursing assistant (“CNA”) at

Middlefield Hills Health Care because she “got sick” and had bad asthma.

(Tr. 1387, 1389.) She testified that she first used a nebulizer around 1992.

(Tr. 1389.) She also admitted to smoking a pack to one and a half packs

of cigarettes each day for three or four years but stated that she had

stopped smoking. (Tr. 1393–94.)

     The ALJ considered the evidence in the record including Munson’s

testimony and the treatment records of Dr. Ross, Dr. Choi, and Dr.

McRipley. The ALJ decided that “[w]hile addictive, smoking negates an

imposition of working in a totally clean air environment if the claimant

can otherwise perform the exertional restrictions of a significant number

of jobs.” (Tr. 574.) He found that the “location, duration, frequency, and

intensity of her alleged symptoms, as well as precipitating and

aggravating factors, are adequately addressed and accommodated in the

above residual functional capacity.” (Id.) This conclusion was both




                                     15
reasonable and well-supported by the record. Accordingly, Munson’s

fourth objection is overruled.

           IV.   Conclusion

     For the reasons set forth above, Munson’s objections (ECF No. 28)

are overruled. Accordingly, the Report and Recommendation (ECF No.

24) is ADOPTED, the government’s motion for summary judgment (ECF

No. 23) is GRANTED, and Munson’s motion for summary judgment

(ECF No. 21) is DENIED.

     IT IS SO ORDERED.

Dated: September 30, 2019             s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge




                                 16
